DETAILED ACTION

Notice of AIA  Status

The present application, filed on June 11, 2021, is being examined under the first inventor to file provisions of the AIA . Acknowledgment is made of applicant's claim for priority from U.S. provisional application No. 63/037,648. The priority filing date of this application is June 11, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, 13 and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talmor et al.,  (US 20060286969 A1), hereinafter referenced as Talmor.

Regarding Claim 1, Talmor teaches A method performed by a biometrics unit for verifying the identity of an individual based on voice biometric information, comprising: 
receiving at the biometrics unit a request to verify the identity of an individual using biometric information (Para.[0084], Fig.3, lines 18-20, request to identify the user travelling in his car 30 in a restricted zone from an authentication system 34); 
causing a communications channel to be established between the biometrics unit and a telephony device used by the individual (Para.[0082], Fig.2, at S2, the user places call to service center. Para.[0084], Fig.3, lines 14-18, a call has been placed from user’s cell phone 36 via cellular system 38);
obtaining verification instructions for verifying the identity of the individual using voice biometric information, wherein the verification instructions include a script that the individual is to speak (Para.[0083], lines 3-7, the user is asked to speak, is challenged with random words. Para.[0084], Fig.3, lines 18-20, the user is asked to confirm his identity by speaking a given utterance into his telephone);
causing the obtained verification instructions to be conveyed to the individual over the communications channel (Para.[0083], Fig.2, line 3, in stage S4, the user is asked to speak into his telephone);
receiving spoken audio input provided by the individual, where the spoken audio input is received over the communications channel, and where the spoken audio input is expected to include the individual speaking the script in the verification instructions ( Para.[0083], Fig.2,lines 3-9, in stage S5, user speak as instructed); 
processing the received spoken audio input to generate a new voice print for the individual (Para.[0083], Fig.2, lines 8-9, in stage S5, a voice print is extracted); 
determining whether the generated new voice print substantially matches a previously generated voice print for the individual that is stored in a voice biometrics database ( Para.[0079], 9-11, voice prints are compared with the voice prints stored in data base. Para.[0083], Fig.2, lines 9-11, in stage S6, voice prints are compared. Further in Para.[0084], 20-21, voice prints are compared to carry out the authentication of the user); 
and sending a confirmation message to the individual via the communications channel indicating that the identity of the individual has been verified when the generated new voice print substantially matches the previously generated voice print (Para.[0083], Fig.2, lines 12-14, “If the voice prints are judged to correspond then an authorization is issued, otherwise it is not”. Further in Para.[0084], lines 16-18, lines 22-25, the user is allowed to proceed if the authorization is made and an announcement is made to the user informing that).

Regarding Claim 5, The method of claim 1, wherein the step of causing a communications channel to be established between the biometrics unit and a telephony device used by the individual comprises establishing an audio communications channel between the biometrics unit and the telephony device used by the individual ( Para.[0084], Fig.3,lines 14-16, the mobile telephone 36 is connected with the authorization device 34 via cellular system 38).

Regarding Claim 6, The method of claim 5, wherein the step of causing the obtained verification instructions to be conveyed to the individual over the communications channel comprises playing audio 
verification instructions to the individual over the audio communications channel ( Para.[0084], lines 18-20, the individual is asked to confirm identity by speaking a given utterance).

Claim 12 is a system claim performing the steps in method claim 1 above and as such, claim 12 is  similar in scope and content to claim 1 and therefore, claim 12 is rejected under similar rationale as presented against claim 1 above.

Claim 13 is a system claim performing the steps in method claim 1 above and comprising a memory and a processor (Para.[0059]) and as such, claim 13 is  similar in scope and content to claim 1 and therefore, claim 13 is rejected under similar rationale as presented against claim 1 above.

Claim 17 is system claim performing the steps in method claims 5 and 6 above and as such, claim 17 is similar in scope and content to claims 5 and 6 and therefore, claim 17 is rejected under similar rationale as presented against claims 5 and 6  above.

  			Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-11, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor et al.  (US 20060286969 A1), hereinafter referenced as Talmor, in view of Karpey et al. ( US 20160300576 A1), hereinafter referenced as Karpey. 

Regarding Claim 2,  Talmor teaches the method of claim 1, Talmor fails to explicitly teach wherein the step of receiving a request to verify the identity of the individual comprises receiving the identity of a remote server that is to be notified of the result of the identity verification process, and where the method further comprises sending an identity verification message to the remote server indicating that the identity of the individual has been verified when the generated new voice print substantially matches the previously generated voice print.

However, Karpey does teach the claimed wherein the step of receiving a request to verify the identity of the individual comprises receiving the identity of a remote server that is to be notified of the result of the identity verification process ( Para.[0051], Fig. 4, lines 3-6, banking system portal 344 of banking system 302, receive request for authentication), 
and where the method further comprises sending an identity verification message to the remote server indicating that the identity of the individual has been verified when the generated new voice print substantially matches the previously generated voice print ( Para.[0052], Fig.4, Voice print 345 is generated from the spoken key phrase received by the banking system and is compared to the stored voice print 328. Para.[0069], lines 31-34, once the identity is authenticated, the customer may be granted access to the banking system). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual . (Karpey [0006]).

Regarding Claim 7, Talmor in view of Karpey teaches the method of claim 1. Karpey further teaches, wherein the step of causing a communications channel to be established between the biometrics unit and a telephony device used by the individual comprises establishing a messaging channel between the biometrics unit and the telephony device used by the individual ( Para.[0042], Fig.3, lines 12-15, Interactive voice response portal 306 receive the spoken key phrase via telephone 330 and pass it to the voice system 300 for analysis. Banking system 302 communicates through 306).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual. (Karpey [0006]).

Regarding Claim 8, Talmor in view of Karpey teaches the method of claim 7. Karpey further teaches, wherein the step of causing the obtained verification instructions to be conveyed to the individual comprises sending the verification instructions to the individual as part of a message that is sent to the individual's telephony device via the messaging channel ( Para.[0049], Fig.3, lines 3-8, knowledge-based authentication engine 324 send verification instructions through 306). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual . (Karpey [0006]).

Regarding Claim 9, Talmor in view of Karpey teaches the method of claim 8. Karpey further teaches wherein the step of receiving spoken audio input from the individual comprises receiving, via the messaging channel, a file containing the spoken audio input (Para.[0052], Fig.4, lines 3, the audio input 342 pass through banking system portal 344 as audio file 346 to the voice print engine).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual . (Karpey [0006]).

Regarding Claim 10, Talmor in view of Karpey teaches the method of claim 8. Karpey further teaches, wherein obtaining verification instructions comprises receiving text-based instructions, and wherein causing the obtained verification instructions to be sent to the individual comprises sending a text- based message that includes the verification instructions to be sent to the individual via the messaging channel ( Para.[0049], Fig.3, lines 7-8, KBA challenge 324 prompt user the verification instructions. Para.[0042], Fig.3, lines 12-15, communication format is based on the communication portal, 306-310),  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual . (Karpey [0006]). 

Regarding Claim 11, Talmor in view of Karpey teaches the method of claim 8. Karpey further teaches, wherein obtaining verification instructions comprises receiving audio verification instructions, and wherein causing the verification instructions to be sent to the individual comprises sending a file containing the audio verification instructions to the individual via the messaging channel( Para.[0049], Fig.3, lines 7-8, KBA challenge 324 prompt user the verification instructions. Para.[0042], Fig.3, lines 12-15, communication format is based on the communication portal, 306-310). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karpey’s teaching of a system and method for determining the identity of an individual based on the key phrase voice print and key phrase text corresponding to
the audio, into the method and system of Talmor, because, this would effectively improve the voice biometrics that identifies and authenticates an individual based on the voice of that individual . (Karpey [0006]).

Claims 14, 18, 19, 20 are system claims performing the steps in method claims 2, 7, 8, 9 above and as such, claims 14, 18, 19, 20 are similar in scope and content to claims 2, 7, 8, 9  and therefore, claims 14, 18, 19, 20  are rejected under similar rationale as presented against claims 2, 7, 8, 9 above.

Claims 3,4,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor et al. (US 20060286969 A1), hereinafter referenced as Talmor, in view of Aley-Raz et al. (US 20100131273 A1), hereinafter referenced as Aley-Raz . 

Regarding Claim 3,  Talmor teaches the method of claim 1, Talmor fails to explicitly teach wherein the script in the verification instructions includes a plurality of terms arranged in a particular order, and wherein the method further comprises: examining the received spoken audio input to determine whether the individual spoke the plurality of terms in the particular order; and wherein the confirmation message is sent to the individual only if the examining step determines that the individual spoke the plurality of terms in the particular order.  
 
However, Aley-Raz does teach the claimed wherein the script in the verification instructions includes a plurality of terms arranged in a particular order (Para.[0053], Fig.1, lines 1-5, block 105), 
and wherein the method further comprises: examining the received spoken audio input to determine whether the individual spoke the plurality of terms in the particular order ( Para.[0054], [0055], Fig.1, block 115 and 120); 
and wherein the confirmation message is sent to the individual only if the examining step determines that the individual spoke the plurality of terms in the particular order ( Para.[0057], Fig. 1, block 125, 130).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aley-Raz’s teaching of a system and method of liveness detection using voice biometrics which is based on voice print from text dependent and text independent audio samples, into the method and system of Talmor, because, this would effectively measure the variation in the speaker's voice across a single session. (Aley-Raz [0041]).

Regarding Claim 4, Talmor in view of Aley-Raz teaches the method of claim 3. Aley-Raz further teaches wherein the step of examining the received spoken audio input comprises: using the received spoken audio input to prepare a transcript of what the individual spoke in the received audio input (Para.[0066], Fig.2, block 212); 
and comparing the transcript to the script in the verification instructions to determine whether the individual spoke the plurality of terms in the particular order ( Para.[0057], Fig. 1, block 125, 130).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aley-Raz’s teaching of a system and method of liveness detection using voice biometrics which is based on voice print from text dependent and text independent audio samples, into the method and system of Talmor, because, this would effectively measure the variation in the speaker's voice across a single session. (Aley-Raz [0041]).

Claims 15,16 are system claims performing the steps in method claims 3, 4 above and as such, claims 15, 16 are similar in scope and content to claim 1 and therefore, claims 15, 16 are rejected under similar rationale as presented against claims 3, 4  above.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Bakish et al. (US 20180232511 A1) Device, system, and method of voice-based user authentication utilizing a challenge. A system includes a voice-based user-authentication unit, to authenticate a user based on a voice sample uttered by the user. A voice-related challenge generator operates to generate a voice-related challenge that induces the user to modify one or more vocal properties of the user. A reaction-to-challenge detector operates to detect a user-specific vocal modification in reaction to the voice-related challenge; by using a processor as well as an acoustic microphone, an optical microphone, or a hybrid acoustic-and-optical microphone. The voice-based user-authentication unit utilizes the user-specific vocal modification, that was detected as reaction to the voice-related challenge, as part of a user-authentication process. [Abstract]
Gramelspacher et al. (US 20130339745 A1) A method for controlling an analysis system is presented. The method comprises receiving, by an encryption unit, authentication data of a user. In the case of a successful authentication, a user-specific security code is generated by the encryption unit. The security code is outputted by the encryption unit to the authenticated user. The security code and the user-ID are received by an authentication unit coupled to the analysis system via a user-interface coupled to the authentication unit. The security code is decrypted by the authentication unit. If the decrypted security code matches with the user-ID, the user is authenticated at the authentication unit and an authentication signal is generated by the authentication unit for permitting the user to initialize at least one function of the analysis system.[Abstract]
Kuba et al.  (US 20110276486 A1) A system and method for secured payment in credit transactions using a credit transaction terminal in a store, having a central processing unit adapted to communicate with the transaction terminal receiving identification information and transaction information from transaction terminal, communicating with customer to verify transaction and authenticate the identity of said customer, and carrying out a transaction without disclosing to the transaction terminal customer related information. [Abstract]
Eonnet et al. (US 20070190975 A1) This A method of authenticating the user (U) of a terminal (2) connected to an Internet type network. A communications channel is set up in a secure mobile telephony network (GSM) between mobile equipment (3) of the user (U) situated close to the terminal (2) and an authentication unit (1). The terminal (2) downloads (E30) an auto-run digital code from the authentication unit (1). The mobile equipment sends (E40) a sound signal via the mobile communications channel to the authentication unit (1), the sound signal being generated (E35) by the terminal (2) on the basis of the digital code. The user (U) is authenticated on the basis of the sound signal received (E40) via the mobile communications channel (GSM), and on the basis of an identifier (GSM_No) of the mobile equipment (3). [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)272-4048. The examiner can normally be reached M-F,7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658